   Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 1 of 10



ProSe7(Rev.12/16)ComplaintforEmploymentDiscrimination



                                      U NITED STATES D lsrrltlc'r C OURT
                                                                forthe

                                                 N orthern Districtof Georgia


                                                                  Division


                                                                         CaseN o.
               PrO Se Lawrence W ells                                                  (tobehlledinbytheClerk'
                                                                                                             sOf/Ccc,
                                                                                                                    l
                        Plainti
                              ffts)
(Wrl '
     tethefullnameofeachplaintlffwhoishlingthiscomplaint.
J/-fâenamesofalltheplainttg cannotftinthespaceabove,                     Jury Trial: (checkone)     Yes
pleasewrite 'seeattached''in thespaceand attach an additional
pagewiththefullIistofnames)
                             -
                                 V-
    RoyalCaribbean lnternationalCruisesLTD
       ToniCaine-M aster,Luksa M oreticStaff
         Captain,colin J.Clarke Departm ent
     Head,Gabriela M oeanu HQ ,Balam urugan
   K aliyam oorthy ExecutiveChef,Catalin Tanase
                   F& B Director




                      Defendantls)
 (Wrl
    '
    tethefullnameofeachdefendantwhoisbeingsued.lfthe
 namesofallthedev
                kndantscannothtinthespaceabove,please
 write ''
        seeattached''inthespaceand attachan additionalpage
 withthefulllistofnames.
                       )

                           CO M PLAIN T FOR EM PLO YM ENT DISCRIM IN ATIO N


 1.         The Partiesto ThisCom plaint
            A.     ThePlaintiffts)
                   Providethe information below foreach plaintiffnamed in the complaint. Attach additionalpages if
                   needed.
                          Nam e                       Lawrence M aurice W ells
                            StreetAddress                         3718 HayfortCT
                            City and County                        A ustell
                            Stateand Zip Code                      30106
Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 2 of 10


                        TelephoneNumber               718-810-4373
                        E-mailAddress                      wlawrencewellszs7@gmail.com-lawrence.wellsl8@gmail.
                                                    COm



            B.   TheDefendantls)
                 Providethe inform ation below foreach defendantnam ed in the com plaint,whetherthe defendantisan
                 individual,agovernmentagency,an organization,ora corporation. Foran individualdefendant,
                 includetheperson'sjobortitle(fknown).Attachadditionalpagesifneeded.

                 DefendantNo.1
                        Name                               ToniCaine-M aster,
                        Job orTitle (fknown)               M aster-M arinerOfThe Sea
                        StreetA ddress                 1050 Caribbean CruisesLTD
                        City and County                    M iam i
                        Stateand Zip Code                  Florida 33132
                        TelephoneN umber            305-539-6000
                        E-m ailAddress(fknown)


                 DefendantNo.2
                        Name                        Luksa M oretic
                        Job orTitle (fknown)               Staff Captian M arinerOfThe Sea

                         StreetAddress                 1050 Caribbean CruisesLTD
                         City and County                   M iami
                         Stateand Zip Code                 Florida 33132
                         TelephoneN um ber           305-539-6000
                         E-m ailAddress(tfknown)


                 DefendantNo.3
                         Name                             Colin J.Clarke
                         Job orTitle (Lfknown)             D epartm entH ead-M arinerOfThe Sea
                         StreetAddress                 1050 Caribbean CruisesLTD
                         City and County                    M iami
                         Stateand Zip Code                  Florida 33132
                         TelephoneN um ber           305-539-6000
                         E-m ailAddress(kknown)
Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 3 of 10




                  DefendantN o.4
                          N am e                             Gabriela M oeanu
                          Job orTitle (q-known)              HR-M arinerOfThe Sea
                           StreetAddress                  1050 Caribbean CruisesLTD
                          City and County                    M iam i
                           Stateand Zip Code                 Florida 33132
                           TelephoneN um ber           305-539-6000
                           E-m ailAddress(fknown)


        C.         PlaceofEm ploym ent

                   Theaddressatwhich Isoughtemploymentorwasemployedbythedefendantts)is

                           N ame                              RoyalCaribbean CruisesLTD
                           StreetA ddress                 l050 Caribbean CruisesLTD
                           City and County                    M iam i
                           Stateand Zip Code                  Florida 33132
                           TelephoneN um ber            305-539-6000


1I.     BasisforJurisdiction

            Thisaction isbroughtfordiscrim ination in employm entpursuantto (checkallthatapplyl.
                                                                                               .

                 X           TitleV11oftheCivilRightsActof1964,ascodified,42U.S.C.jj2000eto2000e-17(race,

                             color,gender,religion,nationalorigin).

                             (Note:InordertobringsuitinfederaldistrictcourtunderTitleV1Lyoumusthrstobtaina
                             NoticeofRighttoSueletterkom theEqualEmploymentOpportunityCommission. )

                             AgeDiscriminationinEmploymentActof1967,ascoditied,29 U.S.C.jj 621to634.


                             (Note.
                                  'InordertobringsuitinfederaldistrictcourtundertheAgeDiscriminationin
                             EmploymentAct,youmustArsthleachargewiththeEqualEmploymentOpportunity
                             Commission.
                                       )

                             AmericanswithDisabilitiesActof1990,ascodified,42U.S.C.jj 12112to 12117.


Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 4 of 10



                        (Note:Inordertobringsuitin#deraldistrictcourtundertheAmericanswithDisabilities
                        Act,youmusthrstobtainaNoticeofRighttoSueIetterkom theEqualEmployment
                        Opportunit
                                 y Commission.
                                             )

                        OtherfederalIaw (spec# thepderal/t7w?:

                              ILO lnternationalLaborOrganization
                        Relevantstate law (specqk,fknownll


                        Relevantcity orcounty law (specitj,,fknownl'
                                                                   .




111.    Statem entofClaim

        W ritea shortand plain statem entoftheclaim . Do notmakelegalarguments.State asbrietly aspossiblethe
        facts showing thateach plaintiffisentitledto the dam agesorotherreliefsought. Statehow each defendantwas
        involved and whateach defendantdid thatcaused the plaintiffharm orviolated the plaintiffsrights,including
        the datesand placesofthatinvolvementorconduct.lfm orethan oneclaim isasserted,numbereach claim and
        writea shortand plain statementofeach claim in a separate paragraph.A ttach additionalpagesifneeded.

        A.     The discrim inatory conductofwhich Icom plain in thisaction includes(checkaIIthatapplyll

                               Failureto hirem e.
                               Termination ofmy em ploym ent.

                               Failure to promotem e.
                               Failure to accom modate my disability.
                               Unequaltermsand conditionsofmy employment.

                               Retaliation.

                               Otheracts(specqy l       lLO volitions

                               (Note.
                                    .Onl ythosegroundsraisedinthechargehledwiththeEqualEmployment
                               Opportunity Commissioncan beconsideredbythefederaldistrictcourtunderthe
                               federalemploymentdiscrimination statutes.)

                ltismy bestrecollectionthattheallegeddiscriminatoryactsoccurredondatets)
                      4/5/2019 M arinerOfThe Sea M iam iFlorida In port8AM USA


                lbelievethatdefendantts)(checkonell
Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 5 of 10


                          is/are stillcom m itting theseactsagainstme.

                          is/are notstillcom m itting theseactsagainstme.


           Defendantts)discriminated againstmebasedonmy (checkallthatappl
                                                                        yandexplainll
                          race                       Am erican

                          color                  A fro-American

                          gender/sex                M ale

                           religion
                           nationalorigin          American

                 X         age (vearofbirth)           59 (onlywhenassertingaclaim ofagediscrimination.
                                                                                                      )

                           disability orperceived disability (spech Jatolf/y'
                                                                            .
                                                                            ?



      E.   The factsofmy caseare asfollows.Attach additionalpagesifneeded.
             Iw as hired by the above-named em ployeron Novem ber27,2018,as an Executive Sous Chef.
           On March 5,2019,Bala Kaliyam oorthy,Executive Cheftold m e to change my time card because
           itviolated the InternationalLaborOrganization regulation.
           Irefused to change m y time.On March 8,2019,Iwas discharged.The reason given for
           discharge was Gross Misconduct.

            lbelievethatIhave been discriminated againstbecauseofmy race (African-American),myage
           (59),and retaliated againstforparticipating ina protected activity,inviolationofTitleVIIofthe
           CivilRights Actof1964,as amended,and the Age Discrim ination in Em ploymentActof1967,as
           am ended.
           Briefdescription ofcomplaintorgrievance.lwasdism issed by the M asterfrom M arinerOfThe Sea
           from RoyalCaribbean lnternationalon 03/08/2019.Ofmy raceand age and Am erican Citizen Law rence
            W ellsid#436525AsExecutiveSousChef.FortakinginAfro-AmericanFemaletlwindsey Karche,
            USA,stateroom 7575)(451)947-9674.
            Guestwhile on board who can to my cabin to talk to me for 10 m inute.And itisposted that2.5 officers
            can have guestvisitin cabin whileon board.Posted on Deck1on the ship infonnation board forCrew
            & Officerson the1-95 walkway on al1shipsmy tested wasalcoholtestindicated 0.015% alcoholin
            expired breath,which fallsbelow com pany approved off-duty lim itof0.05% .lasa 2.5officersand
            above are allowed to bring guestsinto theircabins.ltstated lattended 20l0 M anagement2010training,
            when IwasHired on Decem ber 1,2018.lwasnothired in 2010 atall!!lwas0854 Dism issed by M aster
            forGrossM isconductwho werea1Iwhite European panelStaffCaptain LuksaM ortic,Department
            Head,Colin JClarke,Hum an ResourcesM anagerGabrielaM ocanu,Aftermy guestsperformances
            raiding 90.8% on The M arinerOfThe Sea.And ILO lssuesfrom e-m ailforceto work and changetim e

Page of9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 6 of 10


           recordsin my overtim e ILO lssues.Iw illenclose alltime work recordsand photo ofposted my 2.5
           officersbenefitsthatareposted in com pany ON BOARD PRIVILEGE M ATRIX .And copy ofmy
           employmentcontractstated.1did nothave SexualContraW ith GuestAtA1IHasBeenN oted!!lw ill
           also enclosealITextmessagesforgueston M arch 8,2019 sendto my cellphone number718-810-4373
           withmy claimsandfrom Lindsey Karche,USA,stateroom 7575)(451)947-9674.

           Retaliation from ShipsAppealreceived today.Ihave the RightTo Sueln FederalCourtln U SA Under
           The EEOC Law OrFederalLaw !!




                                                                               5:57AM (13hoursago)
            ShipAppeals@rccl.com



             to m e,ShipAppeals




           DearMr.W ells,



           W e have received a notifi
                                    cation from the EEOC thatthe charges you have

           filed againstthe company has been closed by the investigator,and thatthe

           decision to term inate is upheld.



           W e wish youthe bestin yourfuture endeavors.

            Sincerely,



            HR Compliance & Advisory Servi
                                         ces

            Human Resources Depadment

            RoyalCaribbean Cruises LTD




Page of9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 7 of 10




                  Lawrence W ells




                  (Note..Asadditlbnalsupportforthefactsofyourclaim,youmayattachtothiscomplaintacopyof
                  yourchargejlledwiththeEqualEmploymentOpportunityCommission,orthechargehledwiththe
                  relevantstate orc/ry human rightsdivision.)

1V . Exhaustion ofFederalAdm inistrativeR em edies

                  ltismy bestrecollection thatIfiled acharge with the EqualEmploymentOpportunity Com mission or
                  m y EqualEm ploymentOpportunity counselorregarding the defendant'salleged discrim inatory conduct
                  on (date)

                       4/24/2019

       B.         The EqualEmploym entOpportunity Comm ission (checkt?ne/:
                        Z          hasnotissuedaNoticeofRighttoSueletter.
                        X          issued aN otice ofRightto SueIetter,which 1receivedon (date)        M ay
                        E)                                                                        02,2019
                                   (Note..AttachacopyoftheNoticeofRighttoSueIetterfrom theEqualEmployment
                                   OpportunityCommissionto thiscomplaint)

                  Only litigantsalleging agediscrimination m ustanswerthisquestion.

                   Since filing my charge ofage discrim ination with theEqualEmploymentOpportunity Comm ission
                   regarding the defendant'salleged discrim inatory conduct(checkone):

                                   60 daysorm ore haveelapsed.
                                   lessthan 60 dayshaveelapsed.



V.     Relief

        Lostofincom esince4-8-2019 em ploym entreinstatem entw ith fullbeneftsASAP.
        Back pay forallhourswork orexcessof10 hoursa dapallhourswork underlLO violationsof1,200
        extra hoursthatIwasnotpaid forw ith overtim e.AlIhoursover300 per monthl!On both shipsM ariner
        O fThe Sea and Independence OfThe Sea.
     3. And dam agesofin violation oftheCivilRightsA ctof1964 discrim inated againstbecause ofmy race
            (African-American),my age (59),and retaliatedagainstforpadicipating in a protected activity,in
            violation ofTitle VlIofthe CivilRights Actof1964,as am ended,and the Age Discrim ination in
            Em ploym entActof1967,as am ended.
Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 8 of 10


   4. Include any punitive orexemplary damagesclaim ed,the amounts,and the reasonsyou claim you areentitled to
      actualorpunitivem oney dam ages.lG,M illion U SD
   5. lwillenclosealltim erecordand

      Statebrietly and precisely whatdamagesorotherreliefthe plaintiffasksthecourtto order. Do notm ake legal
      argum ents. lnclude any basisforclaim ing thatthe wrongsalleged arecontinuing atthe presenttim e. lncludethe
      amountsofany actualdamagesclaim ed fortheactsalleged and thebasisforthese amounts. Include any punitive
      orexem plary dam agesclaim ed,the am ounts,andthe reasonsyou claim you are entitled to actualorpunitive
      m oney dam ages.




V1. Certilcation and Closing

      UnderFederalRule ofCivilProcedure ll,by signing below,lcertify to the bestofmy knowledge,information,
      andbeliefthatthiscomplaint:(1)isnotbeingpresented foranimproperpurpose,suchastoharass,cause
      unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedbyexisting law orby a
      nonfrivolousargumentforextending,modifying,orreversingexistingIaw;(3)thefactualcontentionshave
evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportafterareasonable
      opportunityforfurtherinvestigation ordiscovery;and(4)thecomplaintothenvisecomplieswiththe
      requirem entsofRule l1.


       A.      ForPartiesW ithoutan Attorney

                Iagree to provide the Clerk'sOffice with any changesto my addresswhere case-related papersm ay be
                served. Iunderstand thatmy failureto keep a currentaddresson file with theClerk'sOfticem ay result
                in the dism issalofmy case.

                Date ofsigning:         5/l5/2019


                Signature ofPlaintiff
                Printed N ame ofPlaintiff       Pro SeLawrence M auriceW ells


       B.       ForAttorneys

                Dateofsigning'
                             .


                Signature ofAttorney
                Printed Nam e ofAttorney
                BarN um ber
Page of 9
  Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 9 of 10


            Nam eofLaw Firm
            StreetAddress
            State and Zip Code
            TelephoneN um ber
            E-mailAddress




Page of 9
Case 1:19-cv-23391-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 10 of 10




                                                                                    '
                                                                                    d
                                                                                    *
                                                                                             . m
                                                                                            G'
                                                                                         '4u43xo +r
                                                                                           c - a      D     ..
                                                                                           V$
                                                                                           +. (
                                                                                              cap
                                                                                                x >'I -
                                                                                                                  ,> o
                                                                                         <- X.
                                                                                            z E))ç- N
                                                                                           -
                                              r%
                                              rt
                                              N
                                                                                           cx<. o c -
                                                                                           4 T7bo + e
                                                                                           G  >y j
                                                                                           cg ' C
                                                                                                 -                          q.
                                                                                           x                  TN
                                                                                                  -,.,..
                                                                                                       :
                                                                                                       (q''7:)-
                                                                                                              j
                                                                                           'r
                                                                                            q::t
                                                                                               l-
                                                                                                '
                                                                                           it
                                                                                            ::j
                                                                                              ;'
                                                                                               ---
                                                                                                 ..    ,
                                                                                                       .,,.,,..


                                                                                                          *
                                                                                                                       xu
                                                                                                                      r'
                                                                                                                       ':S'
                                                                                                                        CP m
                                                                                                              x...
                                                                                                                 z
                                                                                                                 z-
                                                                                                                 Ito o
                                                                                                                     <RQ
                                                                                                                 lq DM
                                                                                                                       %e- rœ1
                                                                                                                       é
                                                                                                                       ;yJ <
                                                                                                                        #
                                                                                                                       îi w
                                                                                                                           Q4
                                                                                                                       ïca
                                                                                                                         pmSv
                                                                                                                           n M'
                                                                                                                             M
                                                                                                                       mq .
                                                                                                                                -       -   >
                            L=                          a
                            h
                            l
                              ..                        ...                                         .     .   = '
                                                                                                                .           .       .       -
                           j
                           f        . -                          d*            m                 .            j
                                                                                                                                                    h
                           i
                           ( œ          - .
                                                              Z*
                                                               O
                                                                  z
                                                                  X..
                                                                               s
                                                                               O
                                                                               m
                                                                                                          .
                                                                               o
                           I( &
                              U1                   c          K
                                                              >=               -j
                                                               x               m                                                                    i
                              œ                    -
                                                   W        -o                 o                                                                    ,
                           ju
                           1 U
                                    ... .. m                m
                                                            rm                 o                    m                                               h
                              '            o o:'H                              m                    m                                           4   j
                           # ro            u t :r                              c                    o
                                                                                                    -                                               :
                           lM                               .zs                <
                              o                    ; e.
                                                   o =.
                                                              >                <
                                                                               m                    :
                                                                                                    m
                                                                                                    -
                                                                                                                                c           .

                              ni
                              x
                              u'                   . m
                                                   m Ew
                                                      <
                                                      v                        >
                                                                               o                                      w         o                   k
                             .                     z          m                s                    K                 u         w                   t
                             h:.-- --
                           . .
                             h:
                                    -
                                                   o                           .                  p
                                                                                                    >                 .
                                                                                                                      0
                                                                                                                                o
                                                                                                                                .                   ;
                                                                                                                                                    t
                                                                                                                                                    ,
                           5u                      z                           e
                                                                               u                 o                    &        <                    $
                           j                       c                           x
                           l œ
                             œA -..                K
                                                                               :                >
                                                                                                 o,                   o        o
                                                                                                                               >                    )
                             m..    .            m                                              <                              m                    !
                            ra                   m                      o              o        .                 a : q) .Y                         i
                            O     -..)
                                  .              m                      o
                                                                        -              ç                          qa<     >-
                          .., z..              .nj
                                                 .
                                                 --..                   4:,1                                       ;ku
                                                                                                                     j
                                                                                                                     j
                                                                                                                      a   o                 z
                            $.                                                     ..
                                                                                    x !;                          jjj ëjj                   (lrj
                           ,t< .>
                          'é ki'
                                                        .
                                                                                   o g                            y g                       p
                                                                                                                                            eo
                                                                                   o o                            k u
                                                                                   A N                            .
                                                                                                                  -<                        W
